NUMBER 13-16-00024-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG

LAMARCOS RASHUN LIGGINS,                                               Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 278th District Court
                        of Walker County, Texas.


                       MEMORANDUM OPINION
         Before Justices Rodriguez, Contreras, and Benavides
             Memorandum Opinion by Justice Contreras
      Appellant, Lamarcos Rashun Liggins, was charged with burglary of a habitation,

with an enhancement paragraph, a second-degree felony offense. See TEX. PENAL CODE
ANN. § 30.02(a), (c)(2) (West, Westlaw through Ch. 49, 2017 R.S).1 After the trial court

denied his motion to suppress evidence, a jury found him guilty, and the trial court

sentenced him to twenty years’ imprisonment. By a single issue, appellant contends the

trial court erred in denying his motion to suppress. We affirm.

                                          I. BACKGROUND2

       Appellant contends the trial court erred in denying his motion to suppress

evidence—allegedly stolen property found in his vehicle—because: (1) there was no

reasonable suspicion to justify the stop of his vehicle; and (2) the warrantless search of

his vehicle was illegal. At the motion to suppress hearing, several Huntsville Police

Department officers who were involved in the surveillance of appellant and/or his arrest

testified. Three female students who shared an apartment testified that their apartment

was burglarized and that some of their property was stolen and recovered from

appellant’s vehicle.

       Officer Scott Bennett testified that in March 2014, appellant was released from jail.

Appellant had been convicted of and was incarcerated for several burglaries in the

Huntsville area. The burglaries had similar fact patterns: entry into an apartment through

an unlocked door, in the early morning hours between midnight and dawn, and theft of

electronic equipment. During the nine months of appellant’s incarceration, no burglaries

fitting the fact pattern occurred. About a week after appellant was released, similar


       1  We note that section 30.02 has been amended, effective September 1, 2017. The amendments
are not pertinent here, and we cite to the current version of the statute. See TEX. PENAL CODE ANN. §
30.02(a), (c)(2) (West, Westlaw through Ch. 49, 2017 R.S.).

        2 This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to

an order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West, Westlaw through
Ch. 49, 2017 R.S.).


                                                   2
burglaries began occurring “left and right.” Officer Bennett testified that the Huntsville

Police Department decided to place appellant under surveillance.

       In the early morning hours of March 28, 2014, Officer Bennett and several other

participating officers observed appellant leave his girlfriend’s apartment, where he resided

outside of Huntsville, and drive to Huntsville. Appellant drove into the Cornerstone

Apartment complex and parked. After several minutes, appellant drove to the other side

of the complex, near a wooded area, and parked. Appellant entered the complex between

the woods and the apartments. After approximately fifteen minutes, appellant returned

to his vehicle carrying a very large object resembling a television screen. He placed the

object in the vehicle. Appellant returned to the apartments and came back carrying

several other items, which he placed in the vehicle.

       Appellant next drove to the Montgomery Village Apartments, located adjacent to

the Cornerstone complex. After about fifteen minutes, appellant left the Montgomery

Apartments. He next drove to the Bearkat Village dormitory, a resident hall associated

with Sam Houston State University. After approximately fifteen minutes, appellant ran to

his car, “jumped in,” and “took off.” Officer Bennett contacted Officer Jeremy Carroll and

asked Officer Carroll to conduct an investigatory stop of appellant’s vehicle. When Officer

Bennett reached the location where Officer Carroll had stopped appellant, Officer Carroll

was questioning appellant outside his vehicle. Officer Bennett observed a large flat-

screen television screen in plain view in appellant’s vehicle.       Officer Bennett also

observed, in plain view, a box containing a laptop and a video game remote on the front

passenger-side floorboard of the vehicle. According to Officer Bennett, Officer Carroll

had detained appellant at that point.


                                             3
       Detective David Johnson of the Huntsville Police Department testified that he and

Detective Kevin Hammond began following appellant’s vehicle when he left his girlfriend’s

residence and drove into Huntsville around 1:50 a.m.             Detective Johnson observed

appellant at the Cornerstone complex, the Montgomery Apartments, and at the Bearkat

Village dormitory. Detective Johnson testified that he believed that reasonable suspicion

existed to detain appellant for investigative purposes. Detective Johnson based his belief

on appellant’s suspicious behavior of driving into several apartment complexes where he

did not live for short periods of time in the early morning hours, combined with the fact

that he was observed carrying items from one of the apartments and was observed

running from the dormitory.

       Officer Carroll testified that he initiated the traffic stop of appellant’s vehicle. Officer

Carroll placed appellant in wrist restraints because appellant had not stopped his vehicle

right away and because of appellant’s nervous demeanor. While appellant was being

detained, Officer Carroll heard a radio broadcast that a burglary had occurred at Bearkat

Village. Officer Carroll testified that the officers were able to determine that the laptop

recovered from appellant’s vehicle belonged to Sarah Potts. Several officers were sent

to Potts’s address to speak to her. Potts lived in the Cornerstone Apartment complex.

On cross-examination, Officer Carroll confirmed that no one read appellant’s rights to him.

       Potts and her two female roommates at the Cornerstone Apartments testified.

They identified the flat-screen TV, the laptop, and the video console remote as property

that was taken from their apartment that night.

       The trial court denied appellant’s motion to suppress.

                       II. STANDARD OF REVIEW AND APPLICABLE LAW


                                                4
                 In reviewing a trial court's ruling on a motion to suppress, appellate
         courts must view all of the evidence in the light most favorable to the trial
         court's ruling. When the trial court does not make explicit findings of fact,
         the appellate court infers the necessary factual findings that support the trial
         court's ruling if the record evidence (viewed in the light most favorable to
         the ruling) supports these implied fact findings. Thus, we afford almost total
         deference to a trial judge's determination of the historical facts that the
         record supports, especially when his implicit factfinding is based on an
         evaluation of credibility and demeanor. This same highly deferential
         standard applies regardless of whether the trial court has granted or denied
         a motion to suppress evidence. Thus, the party that prevailed in the trial
         court is afforded the strongest legitimate view of the evidence and all
         reasonable inferences that may be drawn from that evidence.

State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008) (citations omitted).

         “The Supreme Court has determined that there are three distinct types of

interactions between police and citizens: (1) consensual encounters, which require no

objective justification; (2) investigatory detentions, which require reasonable suspicion;

and (3) arrests, which require probable cause.” State v. Castleberry, 332 S.W.3d 460,

466 (Tex. Crim. App. 2011); State v. Woodard, 341 S.W.3d 404, 410–11 (Tex. Crim. App.

2011).

         To justify an investigative detention—the type of encounter at issue here—an

officer must have “reasonable suspicion that the citizen is, has been, or soon will be,

engaged in criminal activity.”      Woodard, 341 S.W.3d at 411.          “A police officer has

reasonable suspicion to detain if he has specific, articulable facts that, combined with

rational inferences from those facts, would lead him reasonably to conclude that the

person detained is, has been, or soon will be engaged in criminal activity.” Derichsweiler

v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011). The test for reasonable suspicion

focuses solely on whether an objective basis exists for the detention and disregards the

officer’s subjective intent. See Abney v. State, 394 S.W.3d 542, 550 (Tex. Crim. App.


                                                5
2013) (“[A]n officer’s mistake about the legal significance of facts, even if made in good

faith, cannot provide probable cause or reasonable suspicion.”).

       The Fourth Amendment to the United States Constitution provides, in part, that

“the right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated.” U.S. CONST. amend. IV. As

a general rule, searches conducted without a warrant are deemed unreasonable unless

the situation presents an exception to the warrant requirement. Hubert v. State, 312
S.W.3d 554, 560 (Tex. Crim. App. 2010). One such exception is the Terry stop. See

Terry v. Ohio, 392 U.S. 1, 29 (1968). Consistent with Terry, a police officer may stop and

briefly detain a person for investigative purposes if the officer has reasonable suspicion

supported by articulable facts that criminal activity may be afoot, even if the officer lacks

evidence rising to the level of “probable cause.” 392 U.S. at 29; see Davis v. State, 947
S.W.2d 240, 244 (Tex. Crim. App. 1997). A determination of reasonable suspicion is

made by considering the totality of the circumstances. Castro v. State, 227 S.W.3d 737,

741 (Tex. Crim. App. 2007).

                                          III. DISCUSSION

       Here, it is undisputed that the officers stopped appellant’s vehicle for the purpose

of conducting an investigatory detention. Thus, to justify the investigatory detention, the

officers were required to have “reasonable suspicion” that appellant, was, had been, or

soon would be, engaged in criminal activity. See Derichsweiler, 348 S.W.3d at 914. We

conclude that the officers had such reasonable suspicion.          The record reflects the

following: (1) appellant was under surveillance because he was suspected of committing

numerous recent burglaries, all of which were similar in circumstances to burglaries


                                             6
appellant had been convicted of—theft of electronic equipment taken from unlocked

apartments in the early morning hours; (2) burglaries fitting this pattern ceased while

appellant was incarcerated and resumed about a week after he was released; (3)

appellant was observed leaving his residence around 1:50 a.m. and driving into

Huntsville; (4) appellant drove to two apartment complexes and one dormitory, staying

only for approximately fifteen minutes in each location; (5) at one complex, appellant

parked, then drove to the other side of the complex, which was a more secluded area,

and parked; (6) appellant emerged from the apartment area in one complex carrying a

large item resembling a large flat-screen television and some additional items, which he

placed in his vehicle; and (7) after being at the dormitory for about ten minutes, appellant

was observed sprinting to his vehicle and left hurriedly. These circumstances constituted

articulable facts from which a reasonable officer could reasonably infer that appellant was

or had been engaged in illegal conduct. See Garcia, 43 S.W.3d at 530.

        Considering the totality of the circumstances, see Castro, 227 S.W.3d at 741, we

conclude that the trial court did not err in determining that the stop and investigatory

detention of appellant were supported by reasonable suspicion. See Derichsweiler, 348
S.W.3d at 914. The trial court did not err in denying appellant’s motion to suppress, and

we overrule his sole issue.3

                                            IV. CONCLUSION




        3  We note that appellant’s motion to suppress complained of the stop of his vehicle and the
warrantless search of his vehicle. Appellant’s brief, however, argues only that the officers lacked
reasonable suspicion to justify the stop. He does not separately argue or cite to any authority regarding
the alleged illegality of the search of his vehicle. Accordingly, to the extent that appellant complains of an
allegedly illegal search, such argument is inadequately briefed. See TEX. R. APP. P. 38.1(i).


                                                      7
       We affirm the trial court’s judgment.

                                                   DORI CONTRERAS
                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of July, 2017.




                                               8